 



Exhibit 10.2

THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of March 14, 2006, by and among DEAN FOODS COMPANY, a Delaware corporation
(the “Borrower”), those certain subsidiaries of the Borrower party to the Credit
Agreement referred to below (the “Guarantors”), the lenders part to the Credit
Agreement defined below (the “Lenders”) pursuant to the authorization (in the
form attached hereto as Annex I, the “Authorization”), WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders (the “Administrative
Agent”), JPMORGAN CHASE BANK, N.A., as Syndication Agent for the Lenders (the
“Syndication Agent”) and BANK OF AMERICA, N.A., HARRIS TRUST AND SAVINGS BANK
and SUNTRUST BANK, each as a documentation agent (collectively, the
“Documentation Agents”). Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement referred to below are used herein as defined
therein.
RECITALS
     WHEREAS, the Borrower, the Guarantors, the Administrative Agent, the
Syndication Agent, the Documentation Agents and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of August 13, 2004 (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), pursuant to which the Lenders have extended certain credit
facilities to the Borrower;
     WHEREAS, the Borrower has requested that the Lenders consent to certain
modifications to the Credit Agreement; and
     WHEREAS, the Lenders party hereto have agreed to amend the Credit Agreement
on the terms and subject to the conditions set forth in this Amendment.
     NOW, THEREFORE, the parties hereto hereby agree as follows:
     Section 1. Amendments to Credit Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 3 hereof, the parties hereby agree
that Section 6.9(b)(x) (“Limitation on Actions”) of the Credit Agreement shall
be amended effective as of the date hereof by deleting Section 6.9(b)(x) in its
entirety and replacing with the following:
"(x) restrictions or conditions contained in any document or instrument
governing the Senior Notes as in effect on the Closing Date or restrictions or
conditions (which are no more restrictive than those that are contained in the
form of Indenture filed as Exhibit 4.3 to the Borrower’s registration statement
on Form S-3 filed on December 14, 2005) contained in any document or instrument
governing unsecured notes issued by the Borrower and guaranteed by the
Guarantors in compliance with this Agreement, and”

 



--------------------------------------------------------------------------------



 



     Section 2. Representations and Warranties. Each of the Credit Parties
represents and warrants as follows:
     (A) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment and each other document executed in connection
herewith to which it is a party in accordance with their respective terms.
     (B) This Amendment and each other document executed in connection herewith
has been duly executed and delivered by such Person and constitutes such
Person’s legal, valid and binding obligation, enforceable in accordance with its
terms, except as such enforceability may be subject to: (1) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (2) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).
     (C) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment, other than filings required to comply with
applicable securities laws.
     (D) After giving effect to this Amendment, the representations and
warranties set forth in the Credit Agreement are, subject to the limitations set
forth therein, true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date).
     (E) No Default or Event of Default has occurred and is continuing as of the
date hereof.
     Section 3. Conditions Precedent. This Amendment shall become effective on
the date hereof upon satisfaction (or waiver) of each of the following
conditions precedent:
     (A) This Amendment. The Administrative Agent shall have received (1) a duly
executed counterpart of this Amendment from the Administrative Agent, the
Swingline Lender and each Credit Party and (2) the necessary Authorizations from
the Lenders.
     (B) Cost, Expenses and Fees. The Borrower shall have paid (1) any and all
out-of-pocket costs (to the extent invoiced on or prior to the date hereof)
incurred by the Agents or the Arrangers (including the reasonable fees and
expenses of each Agent’s legal counsel and other advisors and professionals
engaged by the Agents or the Arrangers in connection with this Amendment) and
(2) all fees and other amounts payable to either Agent in connection with the
arrangement, negotiation, execution and delivery of this Amendment.
     (C) Other Documents. The Administrative Agent shall have received any other
documents, certificates or instruments reasonably requested thereby in
connection with the execution of this Amendment.

 



--------------------------------------------------------------------------------



 



     Section 4. Acknowledgement of Guarantors and Reaffirmation of Security
Documents.
     (A) By their execution hereof, each of the Guarantors listed on the
signature pages to this Amendment hereby expressly (1) consents to the
modifications and amendments set forth in this Amendment, (2) reaffirms all of
its respective covenants, representations, warranties and other obligations set
forth in the Credit Agreement and the other Credit Documents to which it is a
party, (3) acknowledges that it has received a copy of the Credit Agreement (as
amended) and agrees to be bound to the terms and conditions set forth therein,
and (4) acknowledges, represents and agrees that its respective covenants,
representations, warranties and other obligations set forth in the Credit
Agreement and the other Credit Documents to which it is a party remain in full
force and effect.
     (B) Each Credit Party hereby confirms that each of the Security Documents
to which it is a party shall continue to be in full force and effect and is
hereby ratified and reaffirmed in all respects as if fully restated as of the
date hereof by this Amendment. In furtherance of the reaffirmations set forth in
this Section 4(B), each Credit Party hereby grants and assigns a security
interest in all Collateral (including, without limitation, any real property or
other Collateral) identified in any Security Document as collateral security for
the Credit Party Obligations.
     Section 5. Miscellaneous.
     (A) Limited Amendment. Except as expressly provided herein, the Credit
Agreement shall remain unmodified and in full force and effect. This Amendment
shall not be deemed (1) to be a waiver of, or consent to, a modification or
amendment of, any other term or condition of the Credit Agreement or any other
Credit Document or (2) to prejudice any other right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Credit Documents or any
of the instruments or agreements referred to therein, as the same may be amended
or modified from time to time. References in the Credit Agreement (including
references to such Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder,” “hereby,” “herein,” and “hereof”) and
in any Credit Document to the Credit Agreement shall be deemed to be references
to the Credit Agreement as amended hereby.
     (B) Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart.
     (C) Further Assurances. Upon the request of the Administrative Agent and at
the sole expense of the Borrower, the Borrower will promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as the Administrative Agent may reasonably request to
effectuate the provisions and purposes of this Amendment.

 



--------------------------------------------------------------------------------



 



     (D) Fax Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Amendment as well as any facsimile, telecopy or other reproduction
hereof.
     (E) Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with the laws of the State of New York.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto have caused this Amendment
to be duly executed and delivered by its proper and duly authorized officers as
of the day and year first above written.

         
BORROWER:
  DEAN FOODS COMPANY, a Delaware corporation
 
       
 
  By:    
 
       
 
  Name:
Title:   Cory Olson
Senior Vice President — Finance

     
GUARANTORS:
  31 LOGISTICS, INC., a Delaware corporation
ALTA-DENA CERTIFIED DAIRY, INC., a Delaware corporation
BARBER ICE CREAM, LLC, a Delaware limited liability company
BARBER MILK, INC., a Delaware corporation (formerly known as Barber Dairies,
Inc., by change of name only)
BERKELEY FARMS, INC., a California corporation
BROUGHTON FOODS, LLC, a Delaware limited liability company
COUNTRY DELITE FARMS, LLC, a Delaware limited liability company
COUNTRY FRESH, LLC, a Michigan limited liability company
CREAMLAND DAIRIES, INC., a New Mexico corporation
DAIRY FRESH, LLC, a Delaware limited liability company
DEAN DAIRY HOLDINGS, LLC, a Delaware limited liability company
DEAN DAIRY PRODUCTS COMPANY, a Pennsylvania corporation
DEAN FOODS COMPANY OF CALIFORNIA, INC., a Delaware corporation
DEAN FOODS COMPANY OF INDIANA, INC., a Delaware corporation
DEAN FOODS NORTH CENTRAL, INC., a Delaware corporation


 
  Each of the above:
 
   

         
 
  By:    
 
       
 
  Name:
Title:   Cory Olson
Authorized Agent

 



--------------------------------------------------------------------------------



 



     
 
  DEAN HOLDING COMPANY, a Wisconsin corporation (formerly known as Dean Pickle
and Specialty Products Company, a Wisconsin corporation)
DEAN ILLINOIS DAIRIES, LLC, a Delaware limited liability company
DEAN INTERNATIONAL HOLDING COMPANY, a Delaware corporation
DEAN LEGACY BRANDS, INC., a Delaware corporation
DEAN MANAGEMENT CORPORATION, a Delaware corporation (formerly known as Suiza
Management Corporation, by change of name only)
DEAN MIDWEST II, LLC, a Delaware limited liability company
DEAN MIDWEST, LLC, a Delaware limited liability company
DEAN MILK COMPANY, INC., a Kentucky corporation
DEAN NORTHEAST II, LLC, a Delaware limited liability company
DEAN NORTHEAST, LLC, a Delaware limited liability company (formerly known as
Suiza GTL, LLC, by change of name only)
DEAN PUERTO RICO HOLDINGS, LLC, a Delaware limited liability company (formerly
known as Suiza Dairy Corporation by change of name only)
DEAN SOCAL, LLC, a Delaware limited liability company (formerly known as Suiza
SoCal, LLC by change of name only)
DEAN SOUTHEAST II, LLC, a Delaware limited liability company
DEAN SOUTHEAST, LLC, a Delaware limited liability company (formerly known as
Suiza Southeast, LLC, by change of name only)
DEAN SOUTHWEST II, LLC, a Delaware limited liability company
DEAN SOUTHWEST, LLC, a Delaware limited liability company (formerly known as
Suiza Southwest, LLC, by change of name only)
DEAN TRANSPORTATION, INC., an Ohio corporation


         
 
  Each of the above:
 
       
 
  By:    
 
       
 
  Name:
Title:   Cory Olson
Authorized Agent

 



--------------------------------------------------------------------------------



 



     
 
  DIPS GP II, LLC, a Delaware limited liability company (successor by merger to
DIPS GP II, Inc., a Delaware corporation)
DIPS GP, INC., a Delaware corporation
DIPS LIMITED PARTNER II, a Delaware statutory trust (formerly known as DTMC,
Inc.)
DIPS LIMITED PARTNER, a Delaware entity (formerly known as Dips LP, Inc.)
ELGIN BLENDERS, INCORPORATED, an Illinois corporation
FAIRMONT DAIRY, LLC, a Delaware limited liability company
GANDY’S DAIRIES, INC., a Texas corporation
GOLDEN VALLEY DAIRY, LLC, a Delaware limited liability company
HORIZON ORGANIC DAIRY, IDAHO FARM, INC., a Colorado corporation
HORIZON ORGANIC DAIRY, MARYLAND FARM, INC., a Colorado corporation
HORIZON ORGANIC HOLDING CORPORATION, a Delaware corporation
HORIZON ORGANIC INTERNATIONAL, INC., a Delaware corporation
HPNC, LLC, a Delaware limited liability company
INTERNATIONAL DAIRY HOLDINGS, LLC, a Delaware limited liability company
KOHLER MIX SPECIALTIES OF MINNESOTA, LLC, a Delaware limited liability company
(formerly known as M-Foods Dairy, LLC)
KOHLER MIX SPECIALTIES, LLC, a Delaware limited liability company (formerly
known as M-Foods Dairy TXCT)
LAND-O-SUN DAIRIES, LLC, a Delaware limited liability company
LIBERTY DAIRY COMPANY, a Michigan corporation
LOUIS TRAUTH DAIRY, LLC, a Delaware limited liability company
MARATHON DAIRY INVESTMENT CORP., a Minnesota corporation
MAYFIELD DAIRY FARMS, INC., a Delaware corporation


         
 
  Each of the above:
 
       
 
  By:    
 
       
 
  Name:
Title:   Cory Olson
Authorized Agent

 



--------------------------------------------------------------------------------



 



     
 
  MCARTHUR DAIRY, INC., a Florida corporation
MEADOW BROOK DAIRY COMPANY, a Pennsylvania corporation
MELODY FARMS, L.L.C., a Delaware limited liability company
MIDWEST ICE CREAM COMPANY, a Delaware corporation (formerly known as Dean Foods
Ice Cream Company, by change of name only)
MODEL DAIRY, LLC, a Delaware limited liability company
MORNINGSTAR FOODS, LLC, a Delaware limited liability company
NEW ENGLAND DAIRIES, LLC, a Delaware limited liability company
PET O’FALLON, LLC, a Delaware limited liability company
PURITY DAIRIES, INCORPORATED, a Delaware corporation
REITER DAIRY OF AKRON, INC., an Ohio corporation (formerly known as Reiter
Akron, Inc.)
REITER DAIRY OF SPRINGFIELD, LLC, a Delaware limited liability company (formerly
known as Reiter Springfield, LLC)
ROBINSON DAIRY, LLC, a Delaware limited liability company
SCHENKEL’S ALL-STAR DAIRY, LLC, a Delaware limited liability company
SCHENKEL’S ALL-STAR DELIVERY, LLC, a Delaware limited liability company
SFG MANAGEMENT LIMITED LIABILITY COMPANY, a Delaware limited liability company
SHENANDOAH’S PRIDE, LLC, a Delaware limited liability company
SOUTHERN FOODS HOLDINGS, a Delaware statutory trust (formerly known as Southern
Foods Holding Company, LLC)
SUIZA DAIRY GROUP HOLDINGS, INC., a Delaware corporation (formerly known as
Preferred Holdings, Inc.)
SUIZA DAIRY GROUP, INC., a Delaware corporation (formerly known as Suiza Dairy
Group, L.P.)


         
 
  Each of the above:
 
       
 
  By:    
 
       
 
  Name:
Title:   Cory Olson
Authorized Agent

 



--------------------------------------------------------------------------------



 



     
 
  SULPHUR SPRINGS CULTURED SPECIALTIES, LLC, a Delaware limited liability
company
SWISS II, LLC, a Delaware limited liability company
SWISS PREMIUM DAIRY, INC., a Delaware corporation (formerly known as Wengert’s
Dairy, Inc.)
T.G. LEE FOODS, INC., a Florida corporation
TERRACE DAIRY, LLC, a Delaware limited liability company
TUSCAN/ LEHIGH DAIRIES, INC, a Delaware corporation (formerly known as
Tuscan/Lehigh Dairies, L.P.)
VERIFINE DAIRY PRODUCTS CORPORATION OF SHEBOYGAN, INC., a Wisconsin corporation
WHITEWAVE FOODS COMPANY, a Delaware corporation (formerly known as White Wave
Foods Company, formerly known as Dean National Brand Group, Inc., formerly known
as Morningstar Foods Inc.)
WHITE WAVE, INC., a Colorado corporation
WHITEWAVE SERVICES, INC., a Delaware corporation
WHITEWAVE SERVICES, LLC, a Delaware limited liability company (successor by
merger to Morningstar Services, Inc.)

         
 
  Each of the above:
 
       
 
  By:    
 
       
 
  Name:
Title:   Cory Olson
Authorized Agent

 



--------------------------------------------------------------------------------



 



         
DEAN INTELLECTUAL PROPERTY SERVICES II, L.P., a Delaware limited partnership
 
 
 
   
By:
  DIPS GP II, LLC, its general partner
 
   
By:
   
 
   
Name:
Title:
  Cory Olson
Authorized Agent
 
   
DEAN INTELLECTUAL PROPERTY SERVICES, L.P., a Delaware limited partnership
 
 
 
   
By:
  DIPS GP, INC., its general partner
 
   
By:
   
 
   
Name:
Title:
  Cory Olson
Authorized Agent
 
   
SOUTHERN FOODS GROUP, L.P.,
a Delaware limited partnership
 
 
 
   
By:
  SFG MANAGEMENT LIMITED LIABILITY COMPANY, a Delaware limited liability company
 
   
By:
   
 
   
Name:
Title:
  Cory Olson
Authorized Agent

 



--------------------------------------------------------------------------------



 



         
AGENTS AND LENDERS:
  WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
and individually in its capacity as a Lender and as Swingline Lender, on behalf
of itself and the other Lenders (other than the Syndication Agent) pursuant to
the Authorization
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



         
 
  JPMORGAN CHASE BANK, N.A. in its capacity as Syndication Agent and
individually in its capacity as a Lender
 
       
 
  By:    
 
       
 
  Name:
Title:    

 



--------------------------------------------------------------------------------



 



ANNEX I
Form of Lender Authorization
LENDER AUTHORIZATION
March 14, 2006
Wachovia Bank, National Association,
as Administrative Agent
Mail Code: NC-0760
301 South College Street
Charlotte, NC 28288-0760
Attn: Syndication Agency Services

      Re:   Third Amendment dated as of March 14, 2006 (the “Third Amendment”)
to the Amended and Restated Credit Agreement dated as of August 13, 2004 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among DEAN FOODS COMPANY, the Guarantors party
thereto, the Lenders party thereto (the “Lenders”), WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), JPMORGAN
CHASE BANK, N.A., as Syndication Agent and BANK OF AMERICA, N.A., HARRIS TRUST
AND SAVINGS BANK and SUNTRUST BANK, each as a Documentation Agent.

     This letter acknowledges our receipt and review of the Third Amendment in
the form posted on the Dean Foods Intralinks or SyndTrak workspace. By executing
this letter, we hereby authorize the Administrative Agent to execute and deliver
the Third Amendment on our behalf.
     Each financial institution executing this Authorization agrees or reaffirms
that it shall be a party to the Credit Agreement and the other Credit Documents
to which Lenders are parties and shall have the rights and obligations of a
Lender under each such agreement.



         
 
 
 
[Insert name of applicable financial institution]
 
 
 
   
By:
   
 
   
 
   
Name:
   
 
   
 
   
Title:
   
 
   

 